Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kurt Burger on 6/1/2021

The application has been amended as follows: 
  Claims 1, 16 and 17 are amended as shown below:

1.  (Currently Amended)  An electronic calculator, comprising: 
a diagram memory storing generated diagram information; and
a processor configured to
display a screen image on which a first area displaying [[a]] source code and a second area displaying a diagram representing at least a part of the source code are arranged, comprising a first function, and the first function in the source code comprises a second function, 
	display, in the first area, a first portion of the source code, the first portion including at least part of the first function;

in response to selection of the first function:
automatically generate first diagram information including a first identification to identify the first function, and store the first diagram information into the diagram memory, wherein the diagram memory stores generated diagram information only for user-selected functions; and 
automatically display, in the second area, a first diagram including a first function symbol representing the first function, based on the stored generated first diagram information;
display, in the first area, a part  of the source code corresponding to ; 
receive a selection, by the user, of 
in response to selection of the second function:
automatically generate second diagram information including calling relationships, wherein the second diagram information includes the first identification of the first function as a calling function and a second identification to identify the second function as the called function, and store the second diagram information into the diagram memory; and
automatically display, in the second area, a second diagram including all selected functions that have generated diagram information stored in the diagram memory, including the first function symbol representing the first function  as the calling function and a as the called function based on the calling relationship stored in the second diagram information


16.  (Currently Amended)  A method executed by an electronic calculator, the method comprising:
displaying a screen image on which a first area displaying [[a]] source code and a second area displaying a diagram representing at least a part of the source code are arranged, comprising a first function, and the first function in the source code comprises a second function;
displaying, in the first area, a first portion of the source code, the first portion including at least part of the first function;
receiving, out of the first portion of displayed source code, selection by a user of only the first function;
in response to selection of the first function, 
automatically generating first diagram information including a first identification to identify the first function, and store the first diagram information into a diagram memory[[;]], wherein the diagram memory stores generated diagram information only for user-selected functions, and 
automatically displaying, in the second area, a first diagram including a first function symbol representing the first function, based on the stored first diagram information;
displaying, in the first area, a part the source code corresponding to the second function ;
[[when]] receiving a selection, by the user, of the second function 
in response to selection of the second function, 
automatically generating second diagram information including calling relationships, wherein the second diagram includes the first identification of the first function as a calling function and a second identification to identify the second function as the called function, and store the second diagram information into the diagram memory[[;]], and 
automatically displaying, in the second area, a second diagram including all selected functions that have generated diagram information stored in the diagram memory, including the first function symbol representing the first function as the calling function and a second function symbol representing the second function as the called function based on the calling relationship stored in the second diagram information


17.  (Currently Amended)  A non-transitory computer-readable storage medium having stored thereon a program executed by a computer of an electronic calculator, the program comprising instructions configured to cause the computer to execute a method comprising:
displaying a screen image on which a first area displaying [[a]] source code and a second area displaying a diagram representing at least a part of the source code are arranged, comprising a first function, and the first function in the source code comprises a second function;
displaying, in the first area, a first portion of the source code, the first portion including at least part of the first function;
receiving, out of the first portion of displayed source code, selection by a user of only the first function;
in response to selection of the first function, 
automatically generating first diagram information including a first identification to identify the first function, and store the first diagram information into a diagram , wherein the diagram memory stores generated diagram information only for user-selected functions, and 
automatically displaying, in the second area, a first diagram including a first function symbol representing the first function, based on the stored first diagram information;
displaying, in the first area, a part the source code corresponding to the second function ; 
[[when]] receiving, a selection, by the user, of the second function 
in response to selection of the second function in the source code, 
automatically generating second diagram information including calling relationships, wherein the second diagram includes the first identification of the first function as a calling function and a second identification to identify the second function as the called function, and store the second diagram information into the diagram memory[[;]], and
automatically displaying, in the second area, a second diagram including all selected functions that have generated diagram information stored in the diagram memory, including the first function symbol representing the first function as the calling function and a second function symbol representing the second function as the called function based on the calling relationship stored in the second diagram information


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805.  The examiner can normally be reached on Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK A GOORAY/Examiner, Art Unit 2199                                                                                                                                                                                                        
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199